Citation Nr: 1533861	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2011 by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Board remanded the case to allow the Veteran to participate in his requested Board hearing, as he failed to receive timely notice of his initial hearing due to documented mail delays in his region.  

The Veteran appeared at a his requested hearing in June 2015, which was conducted by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his June 2015 Board hearing, the Veteran testified that his service-connected bilateral hearing impairment had increased in severity since he was last afforded a VA examination in November 2013, thereby necessitating a remand to obtain a new VA examination to assess his current hearing acuity.  Moreover, the Veteran further testified that he receives VA treatment for his hearing impairment; however, no treatment prior to March 2013 or after February 2015 is of record, and these relevant, outstanding records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records created prior to March 2013 and from February 2015 to the present.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's bilateral hearing loss impairment, including the effect on his functionality, conduct a relevant clinical examination to assess the Veteran's current hearing acuity.

3.  Then, readjudicate the Veteran's claim seeking an initial compensable rating for his bilateral hearing loss.  If the full benefit sought remains denied, issue a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




